 PORTER DRYWALL
, INC
.      7  Porter Drywall, Inc.
 and
 Internat
ional Union o
f Painters
 and Allied Trades Local Union 1275
.  Case 
09ŒRCŒ064476 January 
29, 2015
 DECISION ON REVIEW A
ND ORDER
1 BY CHAIR
MAN 
PEARCE AND 
MEMBERS 
HIROZAWA
 AND 
JOHNSON
 The issue in this case is whether crew leaders are e
m-ployees under Section 2(3) of the Act or independent 
contractors.
  The issue arises out of the Union™s petition 
to represent a unit of drywall hangers and fini
shers (her
e-after, drywall installers) who are hired by the crew lea
d-ers to perform the Employer™s drywall installation work 
on commercial and residential buildings. 
 On October 26, 
2011, the Acting Regional Director issued a Decision 
and Direction of Elect
ion in which she found that the 
crew leaders are independent contractors and the drywall 

installers they hire are employees of the crew leaders and 
not the Employer. 
 Accordingly, the Acting Regional 
Director excluded the drywall installers from the unit.
2  Thereafter, the Petitioner filed a timely request for r
e-view, contending that the Acting Regional Director erred 
in her findings of fact and departed from Board precedent 

in concluding that crew leaders and their crews are ind
e-pendent contractors.
3  The 
Petitioner further asserted that 
compelling reasons exist for reconsidering Board policy.    
 We have granted review and we analyze this case u
n-der our recently issued decision in 
FedEx Home Deli
v-ery
, 361 NLRB 
610 (2014). 
 In 
FedEx
, we restated and 
refined
 the Board™s analysis for evaluating whether ind
i-viduals are employees or independent contractors.
  Spe-cifically, we reaffirmed the longstanding principle, arti
c-ulated by the Supreme Court in 
United Insurance
,4 that, 
ﬁin evaluating independent
-contractor s
tatus ‚in light of 
the pertinent common
-law agency principles,™ ‚all of the 
incidents of the relationship must be assessed and 
weighed with no one factor being decisive.™ﬂ 
 FedEx
, supra, 
at 610
 (quoting 
United Insurance
, supra, 390 U.S. 
at 258). 
 We also 
confirmed, consistent with Supreme 
Court precedent, that our inquiry remains guided by the 
1  
The National Labor Relations Board has delegated its authority in 
this proceeding to a three
-member panel.  
 2  The Acting Regional Director further found that the Employer™s 
service technicians, who perform some drywall hanging and finishing 
work, s
hould be included in any bargaining unit and therefore directed 
an election in a unit limited to those employees.
 3  The Acting Regional Director did not conclude, as the Petitioner 
appears to argue, that the crew members were independent contractors; 
rath
er, she found that the crew members were employees of the crew 
leaders. 
 For purposes of this analysis, we have considered facts rel
e-vant to the status of the crew leaders and the crews they retain.
 4  NLRB v. United Insurance Co. of America
, 390 U.S. 254 
(1968). 
 nonexhaustive common
-law factors enumerated in the 
Restatement (Second) of Agency,
 Section 220 (1958). 
 We additionally clarified that, in assessing a putative 
indep
endent contractor™s entrepreneurial opportunity for 
gain and loss, we will give weight to actual, not merely 

theoretical, entrepreneurial opportunity. 
 Finally, we r
e-fined our analytical framework to hold that, in assessing 
all of the relevant common law f
actors, the applicable 
inquiry is whether the putative independent contractor is 
rendering services as part of an independent business. 

Id., slip op. at 1. 
 Applying the 
FedEx
 formulation here, we find that the 
Employer satisfied its burden to show that th
e crew lea
d-ers are independent contractors and that the drywall i
n-stallers they hire are employees of the crew leaders and 
not the Employer. 
 Accordingly, we find that the Acting 
Regional Director properly excluded the drywall instal
l-ers from the petitione
d-for unit.
 I.  FACTUAL BACKGROUND
 The Employer™s primary business is drywall install
a-tion. The Employer™s business consists of approximately 

70 percent residential projects and 30
-percent comme
r-cial developments. 
 The Employer submits bids to ge
n-eral cont
ractors and project managers and, once a bid is 
accepted, meets with customers to discuss project details, 

including the schedule. 
 The Employer™s work
 force consists of managerial and 
supervisory personnel, approximately 4 truckdrivers, 12 

warehouse and d
elivery employees, a mechanic, an est
i-mator, and 9 service technicians. 
 Service technicians 
perform some drywall and finishing work as part of 

ﬁpunch
-listﬂ work on otherwise completed projects, as 
well as warranty work and other small jobs.  
 In addition,
 the Employer utilizes approximately 34 
subcontractors, or crew leaders, on a regular basis to pe
r-form various phases of drywall installation. Those crew 
leaders, in turn, hire drywall installers to assist them in 
performing the work. 
 A crew can consist o
f 1 (the crew 
leader) to about 12 crew members on any given project. 
The Employer plays no role in the selection, screening, 
or approval of crew leaders™ crews.
 The Employer requires crew leaders to execute a 
standardized written ﬁIndependent Contractor Ag
ree-mentﬂ that sets forth the working relationship between 

the parties. 
 The agreement stipulates that the parties do 
not intend to create an employer
-employee relationship.
  Among other things, the agreement specifies that it is 
ﬁfor the purpose of identif
ying and disclosing the terms 
of all future projects whereby the [Employer] retains the 
services of Contractor, strictly on a project to project and 
as need [sic] basis, for the installation of drywall in either 
commercial buildings and/or residential stru
ctures.ﬂ 
 The 
362 NLRB No. 6
                                                             8 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 agreement provides that the ﬁCon
-tractor is not to be 
considered an agent or employee of the [Employer] for 
any purpose, and the employees of Contractor are not 
entitled to any benefits that [the Employer] provides for 
the [Employer]™s employ
ees . . . .ﬂ 
 The crew leader is 
ﬁdeemed, for all purposes under [the] Agreement, to be 
an Independent Contractor, as defined by all applicable 
employment, tax, or immigration laws.ﬂ  
 Under the terms of the agreement, crew leaders are not 
guaranteed work,
 can refuse work offered by the E
m-ployer, and are free to work for other contractors.
5 De-pending on the size of their crews and the scope of work, 
crew leaders can simultaneously work on different 
jobs
Šsplitting their crews between them. When crew 
leaders 
perform work for the Employer, the agreement 
specifies that the ﬁconduct, manner, means and control of 
the work will lie solely with the [crew leader],ﬂ including 
whether to subcontract the work to others. 
 Although the 
crew leaders are responsible for mee
ting deadlines spec
i-fied by the Employer, they are free to set their own 

schedules for performing work. 
 As specified in the above agreement, all work for 
which the Employer retains the crew leaders is pe
r-
formed on a project by project basis. 
 Crew leaders
 per
i-odically call or visit the Employer to inquire about u
p-coming work or the Employer contacts crew leaders from 
a list it maintains.
6  Uncontroverted record testimony 
establishes that crew leaders solicit and perform work for 
other contractors.
7  Crew l
eaders can and often do visit a 
jobsite to inspect it before deciding to accept work o
f-fered by the Employer. 
 The Employer™s superintendents, who are statutory s
u-pervisors, visit the project sites and meet with the general 
contractor to obtain information
 about the work that 
needs to be conveyed to the crew leaders. 
 For instance, 
on certain fire
-rated assemblies for large residential and 
commercial jobs, drywall panels must be installed using 
a particular approved screw pattern dictated by the blu
e-prints 
provided to the Employer by the general contra
c-tor. 
 The superintendent will provide this information to 
crew leaders. 
 Superintendents perform quality control 
inspections and also advise crew leaders to make corre
c-
tions to their work as needed.
  Superinte
ndents do not 
discipline crew leaders or their crews. 
 For example, the 
record shows that when a crew leader failed to appear at 
5  The Employer™s superintendent testified that the Employer has not 
been able to hire certain crew leaders as its first choice because they 
were working for other companies.
 6  In addition, multiple crew leaders (including those beyond the 34 
reg
ulars) visit the Employer on a daily basis to see if carryover work is 
immediately available. 
 7  Indeed, there is record evidence that one of the crew leaders has 
competed with the Employer for work on some projects.
 a jobsite to perform work, not only did the Employer not 
take any disciplinary action, but it retained this crew 

leader to work
 on another project the next time he was 
available.
  Further, if a crew member were performing 
work in an unsafe manner, the superintendent would a
d-dress this with the crew leader.  
 Crew leaders and their crews are not subject to the 
Employer™s handbook o
r other employment policies, 

including the Employer™s drug testing policy. 
 Unlike the 
Employer™s admitted employees, crew leaders and crew 

members are not paid hourly by the Employer, do not 

submit timesheets, and do not use company tools, 
equipment, or v
ehicles (or receive vehicle reimburs
e-ment). 
 Instead, crew leaders furnish their own transpo
r-tation, tools, and certain supplies like nails and tape, and 
are responsible for maintaining their equipment in wor
k-ing order. 
 The Employer prefers that crew lead
ers su
p-ply their own scaffolding, but permits them to borrow it 
from the Employer. 
 The actual drywall panels are deli
v-ered to the jobsite by the Employer™s delivery emplo
y-ees.  
 Drywall installation proceeds at a jobsite in discrete 
phases. 
 Initially, the crew performs prerocking, i
n-stalling drywall in places that will be difficult to reach 
after other features such as ventilation units or ductwork 
are installed. 
 Next, a crew comes to the site to hang most 
of the drywall, followed by beading
 and corner work.
  The final phase is finishing work, which includes appl
y-ing ﬁmudﬂ between the seams of the drywall to smooth 
out the finished product. 
 The drywall is then sanded and 
a clean
-up crew completes the job. 
 On a particular job, 
different crew
s may perform separate phases of the work, 
or one crew may perform multiple phases. 
 The Employer pays crew leaders on a project basis 
pursuant to an established formula based on the square 

footage of the work area, the particular phase of drywall 
work being performed, and whether the structure is 
commercial or residential. 
 The parties do
 not enter into 
written pricing agreements for these standardized rates. 
 Although crew leaders may seek to negotiate for co
m-pensation above the standardized rate, the record reflects 

that they have successfully done so in very limited situ
a-
tions, such as 
on small residential jobs that would be 
unprofitable under the standard rate, or where out
-of-town travel is required.
8  8  Record evidence shows that if a cre
w leader is unwilling to accept 
the offered formula rate, the Employer will seek and secure a different 
crew leader. 
 Only where multiple crew leaders reject offered work as 
unprofitable will the Employer take a closer look at the job and dete
r-mine whether
 additional payment should be offered.
  Similarly, if a 
crew leader complains during the performance of a job that he cannot 
make money performing it, the Employer will typically consider add
i-tional payments only if there are unexpected complications in th
e job. 
                                                                                                                        9 PORTER DRYWALL
, INC
.  The Employer is obligated to pay crew leaders full and 
final payment within 7 days of project completion. On 
jobs lasting more than 1 w
eek, the Employer makes 
weekly ﬁprogress billingﬂ payments to crew leaders. 
 Crew leaders pay their crew members, typically $100 

daily for 10 hours of work, and handle the crews™ tax 
withholdings. 
 Except as discussed below, neither crew 
leaders nor their 
crews are carried on the Employer™s 
payroll, nor does the Employer determine the amount 
that crew leaders pay their crews. 
 Crew leaders are r
e-quired to carry workers™ compensation for their crews 
and liability insurance to cover any damages at the 
jobsite
.9  On projects subject to the Davis
-Bacon Act,
10 the E
m-ployer requires crew leaders to provide it with a list of 
their crew members, who then receive individual checks 
from the Employer based on the mandated hourly wage 

rate. 
 The checks identify the leade
r of the respective 
crew. 
 The Employer deducts withholding taxes and S
o-cial Security payments from the individual checks, but 

does not remit the withholdings to the appropriate age
n-cies. 
 Rather, the Employer pays the withheld amount in 
a lump sum to the 
crew leader along with the remaining 
square footage rate for the job. Crew leaders are respo
n-sible for remitting withholdings to the appropriate age
n-cies and for all other aspects of their payroll.
 II.  APPLICATION
 Consistent with our analysis in 
FedEx
, we
 now a
pply 
the factors set forth in §
 220 of the Restatement (Second) 
of Agency, evaluate whether there are actual, not merely 
theoretical, entrepreneurial opportunities, and assess the 
newly articulated independent
-business factor in relation 
to the facts
.  Again, we follow the well
-settled legal pri
n-ciple, reaffirmed in 
FedEx
, that ﬁ‚all of the incidents of 
the relationship must be assessed and weighed with no 
one factor being decisive.™ﬂ 
 361 NLRB 
10, quoting 
United Insurance
, supra, 390 U.S. at 258. 
 We also hew 
to the long established principle that the burden is on the 
party asserting that crew leaders are independent contra
c-
tors
Šhere the Employer
Što establish that status. 
 Fe
d-Ex
, 361 NLRB 
610, 621 
fn. 43.   9  There was testimony that the Employer filed an insurance claim 
against a crew leader after his crew set off the sprinkler system at a 
jobsite, damaging drywall.
 10  The Davis
-Bacon Act requires the payment of prevailing wage 
rates on projects rec
eiving federal government financing. 
 40 U.S.C. 
§ 3142. 
 An employer must submit a weekly certified payroll report 
showing that workers are paid at least that prevailing wage. 29 C.F.R. 
§ 3.3, 3.4. 
 A.  Extent of 
Control by 
Employer
 The Petiti
oner does not contest the authority of the 
crew leaders to direct and control the performance of 
installation work assigned them. 
 The Petitioner also 
does not contest the crew leaders™ ability to set their own 

hours and those of their crews (within the ho
urs set by 
the general contractor) or to exercise disciplinary author
i-ty over the employees they hire. 
 Although crew leaders 
are obligated to meet the general project deadlines, they 

may do so in whatever manner they see fit.
11 Crew leaders complete the scope of work awarded to 
them without any close supervision by the Employer™s 
superintendents. 
 As the record shows, superintendents 
limit their direction to explaining the type of installation 
required, passing on additional info
rmation and updates 
from the general contractor, and performing quality co
n-trol inspections. 
 We find that the extent of control factor weighs in f
a-vor of independent contractor status.
 B.  Whether 
Individual is 
Engaged in a 
Distinct 
 Occupation or 
Busines
s Crew leaders operate drywall installation businesses.
  Significantly, they do not work exclusively for the E
m-ployer and, on occasion, have even competed with the 

Employer for work. 
 They have also worked for compet
i-tors of the Employer, sometimes at the 
same time they 
are working on the Employer™s jobs. 
 They maintain and 
supply their own equipment, which they use when wor
k-ing for other contractors.
 The Employer requires crew leaders to indemnify it 
against any damage claims that may arise as a result of 
the work of their crews, and in fact has filed a claim 

against a crew leader for damage at a jobsite. 
 In contrast, 
in a customary employer
-employee relationship, the E
m-ployer would assume liability for such claims. 
 Dial
-A-Mattress Operating Corp., 
326 NL
RB 884, 891 (1998)
 (owner
-operator drivers were independent contractors 
when required to carry similar insurance). 
 We find that this factor weighs in favor of independent 
contractor status. 
 C.  Whether the 
Work is 
Usually 
Done 
Under the 
 Direction of the
 Employer or by a 
Specialist 
 Without 
Supervision
 Crew leaders do not receive assistance from the E
m-ployer on the jobsite. The Employer™s superintendent 
11  See, e.g., 
Operating Engineers Local 701 (Lease Co.)
, 276 NLRB 
597, 601 (1985) (independent contractor status found where employer 
merely set forth the parameters of the work, leaving all details to the 
contractors, including how the work was to be performed and whether 
contractors would hire their own employ
ees to perform it).
                                                                                                                        10 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 acts as a liaison between the project developer and the 
crew leader to make sure the work is proceeding
 as 
scheduled and to the customer™s satisfaction. If a crew 
makes a mistake, the Employer advises the crew leader 
and the crew leader is responsible for correcting it. 
 Crew leaders alone are responsible for supervising the 
work of their crews, paying thei
r crews and handling tax 
withholdings, carrying workers™ compensation and liabi
l-ity insurance, setting work hours, communicating with 
the Employer™s superintendents, and returning to fix any 
large problems with their crews
™ installation work. 
 Crew 
leaders
 and their crews are not subject to the Employer™s 
personnel policies, employee handbook, or disciplinary 

system. 
 The Employer has no input into whom crew 
leaders hire and may learn their identities only on pr
o-jects subject to the Davis
-Bacon Act. 
 We fin
d that the direction factor weighs in favor of i
n-dependent contractor status. 
 D.  Skill 
Required in the 
Occupation
 Crew leaders practice a trade. 
 They perform skilled 
work, as evidenced by the fact that not all crew leaders 
are able to perform all phases
 of drywall installation. 
 The types of jobs that a crew leader can take on are often 
dictated by his or her skill level. 
 For example, only ce
r-tain crew leaders perform the more difficult prerock 

work or know how to install fire
-rated assemblies.
 We find 
that this factor weighs in favor of independent 
contractor status.
 E.  Whether the 
Employer or 
Individual 
Supplies
 Instrumentalities, 
Tools, and 
Place of 
Work
 Apart from drywall panels that the Employer supplies, 
the crew leaders are responsible for their 
crews™ tools, 
supplies, and transportation, and insuring that their 
equipment is in working order. 
 Crew leaders do not 
maintain offices or workstations at the Employer™s facil
i-ty. 
 Although this factor is mixed, as the sheetrock is 
provided by the Employer, on balance we find that it 
favors independent contractor status. 
 F.  Length of 
Time for which 
Individual is 
Employed
 Crew leaders work for the Employer on a project basis 
rather 
than for an indefinite time period. 
 Crew leaders 
take on a job for a certain phase or phases of an install
a-tion project. 
 Crew leaders may decline work offered by 
the Employer and may work for other companies.
12  They have in fact declined work offered by 
the Employer 

to work for other contractors.  
 12  See 
Precision Bulk Transport, Inc.
, 279 NLRB 437, 438 (1986) 
(finding that independent contractors ﬁare neither required to accept, 
nor are they promisedﬂ a minimum or maximum amount of work and 
are ﬁfree to accept or rejectﬂ work wi
th ﬁno adverse resultﬂ).
  To the extent the Petitioner argues that the Acting R
e-gional Director erred in finding that crew leaders do not 
have permanent working relationships with the Emplo
y-er, a review of the record shows that one of t
he Emplo
y-er™s superintendents testified he had direct knowledge of 

two crew leaders concurrently working for other drywall 
companies. 
 The superintendent further testified that a 
substantial number of the other crew leaders informed 
him that they performed
 drywall installation work for a 
variety of other firms, sometimes while they were also 

working for the Employer. 
 Accordingly, the relationship 
between the crew leaders and the Employer appears to be 
no different than is customary in the construction indu
s-try, where not only do employees work for multiple e
m-ployers over the course of their careers, but contractors 
work for multiple general contractors.
13  This factor 
weighs in favor of independent contractor status.  
 G.  Method of 
Payment
 The Employer pays
 crew leaders on a project basis, 
and the crew leader in turn pays the crew. Crew leaders 
are also responsible for providing unemployment and 
workers™ compensation insurance for both themselves 
and their crews.
14  Crew leaders do not receive an hourly 
rate,
 but rather are paid pursuant to an established square 
footage formula. 
 Although the record reveals that some 
crew leaders have received payments above the standar
d-ized rate, the frequency and circumstances are limited. 
The Employer generally will not neg
otiate for increased 
payments, but will instead offer the work to another crew 

leader willing to work for the standard rate. 
 Exceptions 
are typically when the crew leader incurs added costs
Šsuch as travel expenses or complications on the job
Šor 
where it w
ould otherwise be unprofitable for the crew 
leader to accept the work (e.g., small residential jobs). 
 The Employer generally pays crew leaders on a wee
k-ly basis. 
 Crew leaders are responsible for all aspects of 
their own payroll and pay crew mem
bers daily
 at the rate 
of $10
 per hour. 
 The one exception pertains to work on 
Davis
-Bacon Act jobs, where the Employer pays net 
wages directly to crew members. 
 Based on the Davis
-Bacon exception, the Petitioner 
argues that this case presents an opportunity to revi
sit our 
precedent finding that governmental control exercised 
through an employer does not constitute direct control by 
13  See, e.g., 
Operating Engineers Local 701 (Lease Co.)
, above, 276 
NLRB at 601.
 14  See
 The Big East Conference
, 282 NLRB 335, 343
Œ345 (1986) 
(referees were independent contractors where they carried 
their 
own 
insurance, received 
lump
-sum payments with no deductions, and had 
ability to choose which dates to work), enfd. sub nom. 
Coll
egiate Ba
s-ketball Officials Ass
n. v. NLRB
, 836 F.2d 143 (3d Cir. 1987).
                                                                                                                        11 PORTER DRYWALL
, INC
.  that employer.
15  However, even if we were to reconsider 
our approach to governmental control as part of the ind
e-pendent contractor test,
 this case does not present the 
appropriate vehicle for a revised analysis. 
 Even assu
m-ing, 
arguendo
, that the Employer™s direct payments to 
crew members on jobs covered by the Davis
-Bacon Act 
constitute control by the Employer, it adds the crew 
members to
 its payroll on only a small minority of pr
o-jects (5
Œ20 percent). 
 Therefore, the small percentage of 
affected jobs would not mandate a different result here 

even if the Employer™s payments were considered direct 
control by the Employer.
 While aspects of t
his factor cut both ways, on balance 
we find it slightly favors employee status.
 H.  Whether the 
Work is 
Part of the 
Regular 
 Business of the 
Employer
 Crew leaders and their installers perform the primary 
service provided by the Employer. 
 Although the E
m-ployer™s service technicians perform some drywall and 
finishing work, it is as part of ﬁpunch
-listﬂ work on pr
o-jects otherwise completed by crew leaders and their i
n-stallers.
  Accordingly, the crew leaders and their instal
l-ers ﬁperform functions that are 
not merely a ‚regular™ or 
even an ‚essential™ part of the Employer™s normal oper
a-tions, but are the very core of its business.ﬂ 
 Roadway 
Package Syst
em, Inc.
, 326 NLRB 842, 851 (1998). 
 The 
regular business factor thus weighs heavily in favor of 
employee s
tatus.  
 I.  Whether the 
Parties 
Believe they are 
Creating 
 an Independent
-Contractor 
Relationship
 Crew leaders are required to execute a standardized 
written ﬁindependent contractorﬂ agreement with the 
Employer stipulating that the parties do not intend t
o create an employer
-employee relationship. Because the 
crew leaders do not have the opportunity to bargain over 
the terms of the Independent Contractor Agreement, the 
agreement provides ﬁinconclusive evidenceﬂ (
FedEx
, 361 
NLRB 
610, 623
), for finding that 
the crew leaders are 
independent contractors.
16  However, other evidence 
supports a finding that the parties believe they were cr
e-ating an independent contractor relationship. Thus, not 

only are crew leaders free to reject work, but they in fact 
do so when 
they are working for another contractor or 

determine that they cannot profitably perform work on a 
project under the standard square footage rate. In those 
situations, crew leaders either turn down jobs or seek to 
15  
See, e.g., 
Air Transit, Inc.
, 271 NLRB 1108, 1110 (1984) (ﬁGo
v-
ernment regula
tions constitute supervision not by the employer but by 
the state.ﬂ)
 (citation omitted). 
 16  See 
National Freight
, 153 NLRB 1536, 1538 (1965).  
 negotiate for additional compensation to m
ake the job 
profitable. 
 We find this factor weighs in favor of ind
e-pendent contractor status.
 J.  Whether the 
Principal is or is not in 
 the 
Business
 The Employer™s business is drywall installation. Thus, 
it is engaged in the same business as the crew lea
ders, 
and this factor weighs in favor of employee status.
 K.  Whether the 
Evidence 
Shows that the 
Individual 
 is 
Rendering 
Services as an 
Independent 
Business
 Crew leaders have a financial interest in the work b
e-ing performed because they are paid a square
 footage rate 
for each project rather than being paid based on time. 

While the mostly standardized rates limit the entrepr
e-neurial risk, crew leaders have opportunities for gain or 

loss. 
 Crew leaders must calculate whether to accept work on 
any particular
 job and whether to hire other individuals 
to work for them in order to make a profit. They must 
decide whether to visit a jobsite to evaluate their risk 
before taking a project. 
 The Employer does not guara
n-tee the crew leaders any level of income.
 Crew l
eaders have a realistic opportunity to work for 
other companies and have control over important bus
i-ness decisions. 
 As detailed above, crew leaders do not 
work exclusively for the employer; they sometimes d
e-cline work offered by the Employer and work for 
other 
contractors. 
 They make myriad business decisions. They 
decide which work to accept or decline based on their 
assessment of the job. 
 They decide how many crew 
members to employ on a particular job and control the 
terms and conditions of employment f
or the crews they 
hire, set their own hours and the hours of their crew, and 
are liable for damages arising out of the work of their 
crews. 
 They may have more than one crew working for 
them at a time. 
 Crew leaders have a capital outlay in 
terms of tools,
 materials, and transportation. 
 The tools 
and equipment they use for work on jobs for the E
m-ployer generally belong to them and there are no r
e-strictions on how or when they can use their own mater
i-als to work for other contractors. 
 Overall, this factor 
supports a finding that the crew leaders™ opportunities for 
gain are more than merely theoretical and weighs in f
a-vor of independent contractor status.
 III.  CONCLUSION
 The Employer had the burden of establishing that the 
crew leaders are independent 
contractors, and it has ca
r-ried that burden. 
 The factors favoring employee status
Šthat the work of the crew leaders and their crew is a part 

of the regular business of the Employer, that the crew 
                                                            12 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 leaders and the Employer are in the same business, and 
the 
method of payment
Šdo not outweigh the many fa
c-tors supporting our finding that crew leaders are ind
e-pendent contractors. 
 Crew leaders operate their own 
drywall installation businesses and accept work on a pr
o-ject basis. 
 Their work is not controlled by th
e Employer 
or performed under the direction of the Employer. Crew 

leaders practice a skilled trade using their own tools and 

supplies.
  Crew leaders pay their own crews and carry 
their own insurance. 
 Further, crew leaders have oppo
r-tunities for gain by, a
mong other things, turning down 
work that does not pay enough, setting crew sizes on 
jobs, splitting crews among jobs, and determining pay for 
their crews. 
 They thus render services as part of an ind
e-pendent business.
 We further find that the Acting Regio
nal Director co
r-rectly determined that the crew members, or drywall i
n-stallers, whom the Petitioner seeks to represent, are e
m-ployees of the crew leaders rather than the Employer. 
Crew leaders alone determine who they are going to hire 
(or whether to hire 
anyone) and do not report this info
r-mation to the Employer. 
 They set all terms and cond
i-tions of employment for their crews, exclusively direct 
the work of their crews, carry insurance for their crews, 
and handle all aspects of their own payroll.
 Accordin
gly, for the foregoing reasons, we affirm the 
Acting Regional Director™s findings in her Decision and 
Direction of Election.
  This proceeding is remanded to 
the Regional Director for appropriate action consistent 

with this Decision and Order.
  MEMBER 
JOHNSON, concurring
. I adhere to my criticism of the majority™s independent 
contractor analysis announced in 
FedEx Home Delivery
, 
361 NLRB 
610
 (2014).  However, the result in this case 
would be the same under the majority view or the anal
y-sis that I advocate in
 the 
FedEx
 dissent.  
Id. at 
629Œ642.  Accordingly, I concur in affirming the Acting Regional 
Director™s finding that the crew leaders are independent 
contractors and that the crew members, or drywall i
n-stallers, are employees of the crew leaders rather tha
n the 
Employer.
  